Citation Nr: 1813966	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  11-28 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to an effective date, prior to October 15, 2002, for the grant of service connection for right hand cold injury residuals.

4.  Entitlement to an effective date, prior to October 15, 2002, for the grant of service connection for left hand cold injury residuals.

5.  Entitlement to an effective date, prior to October 15, 2002, for the grant of service connection for right upper extremity peripheral neuropathy associated with right hand cold injury residuals. 

6.  Entitlement to an effective date, prior to October 15, 2002, for the grant of service connection for left upper extremity peripheral neuropathy associated with right hand cold injury residuals. 

7.  Entitlement to an effective date, prior to October 15, 2002, for the grant of service connection for right lower extremity peripheral neuropathy with onychomycosis.   

8.  Entitlement to an effective date, prior to October 15, 2002, for the grant of service connection for left lower extremity peripheral neuropathy with onychomycosis.   

9.  Entitlement to service connection for an acquired psychiatric disability, however diagnosed, to include posttraumatic stress disorder (PTSD) and depressive disorder.

10.  Entitlement to service connection for diabetes mellitus. 

11.  Entitlement to service connection for prostate cancer. 

12.  Entitlement to a rating greater than 10 percent for right hand cold injury residuals. 

13.  Entitlement to a rating greater than 10 percent for left hand cold injury residuals. 

14.  Entitlement to a rating greater than 20 percent for right upper extremity peripheral neuropathy associated with right hand cold injury residuals. 

15.  Entitlement to a rating greater than 20 percent left upper extremity peripheral neuropathy associated with right hand cold injury residuals. 

16.  Entitlement to a rating greater than 10 percent prior to January 20, 2012, and greater than 20 percent as of that date, for right lower extremity peripheral neuropathy with onychomycosis. 

17.  Entitlement to a rating greater than 10 percent prior to January 20, 2012, and greater than 20 percent as of that date, for left lower extremity peripheral neuropathy with onychomycosis.

18.  Entitlement to a rating greater than 10 percent for lagophthalmos, left eye (previously rated as postoperative ptosis residuals including keratosis 6034-6001). 

19.  Entitlement to a rating greater than 50 percent for recurring folliculitis in occipital area with chronically deforming keloid scar.


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to August 1982, and in May 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

These issues were previously before the Board in September 2015, at which time the Board remanded to afford the Veteran the opportunity for a hearing.  However, a January 2016 report of general information indicates that the Veteran has withdrawn his hearing request.  The appeal has now been returned to the Board for adjudication.  In addition, a January 2016 report of general information indicates that the Veteran wishes to represent himself without a power of attorney.  

The Veteran was denied service connection for a bilateral knee disability in a November 2009 rating decision.  The Veteran filed a timely appeal and a statement of the case (SOC) was issued in October 2011.  The Veteran perfected the appeal in a timely filed VA Form 9.  This issue was not included in the prior Board remand, but the Board now takes it up for adjudication, as reflected on the title page.

The Board notes that the RO only adjudicated whether the Veteran was seeking service connection for PTSD.  In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  A VA treatment examiner diagnosed the Veteran with depressive disorder in June 2014.  Therefore, the Board will address whether service connection is warranted for an acquired psychiatric disability, however diagnosed.  The issue has been recharacterized accordingly, as noted on the title page.

The issue of entitlement to service connection for residuals of an injury to the front teeth has been raised by the record in a March 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of (1) entitlement to service connection for a left knee disability; (2) entitlement to service connection for an acquired psychiatric disability, however diagnosed, to include posttraumatic stress disorder (PTSD) and depressive disorder; (3) entitlement to service connection for diabetes mellitus; (4) entitlement to service connection for prostate cancer; (5) entitlement to a rating greater than 10 percent for right hand cold injury residuals; (6) entitlement to a rating greater than 10 percent for left hand cold injury residuals; (7) entitlement to a rating greater than 20 percent for right upper extremity peripheral neuropathy associated with right hand cold injury residuals; (8) entitlement to a rating greater than 20 percent left upper extremity peripheral neuropathy associated with right hand cold injury residuals; (9) entitlement to a rating greater than 10 percent prior to January 20, 2012, and greater than 20 percent as of that date, for right lower extremity peripheral neuropathy with onychomycosis; (10) entitlement to a rating greater than 10 percent prior to January 20, 2012, and greater than 20 percent as of that date, for left lower extremity peripheral neuropathy with onychomycosis; (11) entitlement to a rating greater than 10 percent for lagophthalmos, left eye (previously rated as postoperative ptosis residuals including keratosis 6034-6001); (12) entitlement to a rating greater than 50 percent for recurring folliculitis in occipital area with chronically deforming keloid scar are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A May 2003 rating decision denied service connection for left knee injury residuals.  An April 2007 rating decision denied service connection for right knee condition.  The Veteran submitted timely appeals, however, in August 2007, he withdrew these appeals.  Therefore, the May 2003 and April 2007 rating decisions are final.

2.  Evidence submitted since the May 2003 and April 2007 rating decisions is relevant and probative.

3.  The preponderance of the evidence shows that the Veteran's right knee disability is caused or aggravated by service.

4.  Prior to October 15, 2002, there is no communication from the Veteran that may be construed as a claim for service connection for: right and left hand cold injury residuals; right and left upper extremity peripheral neuropathy associated with right and left hand cold injury residuals; and right and left lower extremity peripheral neuropathy with onychomycosis.




CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2. The April 2007 rating decision is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

3.  New and material evidence has been received and the claim for entitlement to service connection for a bilateral knee disability is reopened.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. §§ 3.156 (a) (2017).

4.  The criteria for service connection for a right knee disability are met.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. §§ 3.303 (2017).

5.  An effective date earlier than October 15, 2002, for the grant of service connection for: right and left hand cold injury residuals; right and left upper extremity peripheral neuropathy associated with right and left hand cold injury residuals; and right and left lower extremity peripheral neuropathy with onychomycosis, is not warranted.  38 U.S.C. §§ 5101, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.114, 3.400 (in effect prior to March 24, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this case, the Board is reopening the issue of entitlement to service connection for a bilateral knee disability, and granting entitlement to service connection for a right knee disability.  Accordingly, as to these issues, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria and Analysis

New and Material Evidence

The Veteran seeks to reopen his claim for entitlement to service connection for a bilateral knee disability.  Entitlement to service connection for left knee injury residuals was denied in a May 2003 rating decision because the evidence did not show that the Veteran had any left knee injury during service and in the absence of any evidence that he has any left knee injury residuals attributable to service, service connection could not be established.  A statement of the case (SOC) in September 2004 reiterated the denial.  The Veteran filed a timely appeal.  In April 2007, a supplemental SOC (SSOC) was issued reiterating the denial.  Entitlement to service connection for right knee condition was denied in an April 2007 rating decision because, although there was mention of pain in the Veteran's right knee in an April 1979 service treatment record, there were no chronic residuals or current disability, and therefore, there was no nexus to service.  The Veteran filed a timely notice of disagreement in May 2007.  However, in August 2007, prior to certification of the appeal to the Board, the Veteran submitted a statement requesting withdrawal of all of his appeals.  Therefore, the May 2003 and April 2007 rating decisions are final.

A prior final decision will be reopened if new and material evidence is submitted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).  If the Board determines that the evidence is new and material, the case is reopened and evaluated in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Board notes that the applicable regulation requires that new and material evidence is evidence that has not been previously submitted to agency decision makers, which relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which, by itself or in connection with evidence previously assembled, must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

At the time of the prior denials, the evidence included service treatment records showing treatment in service for the right knee with a diagnosis of subpatellar bursitis, post service treatment records and the Veteran's statements.  

Added to the file since the final disallowances is a VA examination in August 2010 for his right knee.  While the examination was only for the right knee, the examiner discussed the history and condition of both knees.  Specifically, the examiner wrote that the Veteran stated that when he joined at Fort Ord, he had swelling of both knees, which was much worse in the right knee.  The examiner wrote that the Veteran certainly seems to have swelling of his knees, which has been intermittent since service.  The examiner diagnosed the right knee as status post medial meniscus tear status post surgery right knee arthroscopy.  The left knee also has recurrent swelling and has been referred to the rheumatologist because of a raised chronic knee pain.  As to the right knee, the examiner opined that since the Veteran has exactly the same symptoms in terms of swelling of the knee and multiple arthrocentesis, his present problem in the knee is a result of his service injuries.  

The Board has made careful review of the entire record and finds sufficient evidence to reopen the Veteran's claim for service connection for a bilateral knee disability.  The May 2003 and April 2007 rating decisions denied service connection, in part, because 1) there was an absence of evidence showing any left knee injury residuals attributable to service, and 2) there no mention of right knee problems post-service, respectively.  However, the evidence from the August 2010 VA examination is relevant and probative and corrects an evidentiary deficiency previously identified.  The August 2010 VA examination discussed the Veteran's present swelling of his knees, and explicitly opined that the Veteran's right knee disability, since it exhibits the same symptoms in terms of swelling of the knee and multiple arthrocentesis, is the result of his service injuries.  In regards to the left knee, the record now shows chronic residuals of swelling and pain.  Moreover, a VA treatment record from September 2005 notes arthroscopic surgery on the left knee in 1999.  Therefore, the Board finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a bilateral knee disability.  The issue is reopened and, in this regard, the Veteran's appeal is granted.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

Service Connection

The claim for entitlement to service connection for a bilateral knee disability, having been reopened, the Board now turns to the merits of the underling claim.  Here, the Board finds that service connection is warranted for the claimed right knee disability.  As to the claimed left knee disability, the Board finds that further development is need and, therefore, this issue will be addressed further in the remand portion of this decision.  

In order to obtain service connection under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303 (a), a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Concerning the first element of service connection, the Veteran was diagnosed during an August 2010 VA examination with status post medial meniscus tear status post surgery right knee arthroscopy.  The examiner noted swelling of both knees.  Concerning the second element, the Veteran contends that while doing combat patrol in Korea, he fell in a rabbit hole and hurt his knees.  His knees got very large and a doctor drained them of fluid with a needle.  He stated that this occurred four different times in 1974 in Korea.  Further, when he came to Fort Ord in California in April 1975, during combat training, he hurt his knees again running up hill.  His knees grew very large and again a needle was used to drain the fluid.  Later, while in Germany, his knees hurt again and, in 1979, they grew large and had to be drained.  After he got out of the army, he had pain in his knees as the years passed by.  However, because he did not have medical insurance he was not able to pay for care.  See June 2003 correspondence.  The Board acknowledges that the Veteran is competent to report observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, service treatment records from April 1979 note treatment for pain in the right knee.  In regards to the third element, the August 2010 VA examiner opined that in so far as the Veteran's right knee problem is concerned at this time, since he had exactly the same symptoms in terms of swelling of the knee and multiple arthrocentesis, it was the examiner's opinion that the present problem in the knee is a result of the Veteran's service injuries.  

As the Veteran has satisfied all three elements of a claim for service connection of the right knee, the Board finds that entitlement is warranted.  38 C.F.R. §§ 3.303.  Accordingly, the claim for entitlement to service connection for a right knee disability is granted.

Earlier Effective Date

The Veteran seeks entitlement to an effective date prior to October 15, 2002 for the grant of service connection for: right and left hand cold injury residuals; right and left upper extremity peripheral neuropathy associated with right and left hand cold injury residuals; and right and left lower extremity peripheral neuropathy with onychomycosis.   

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  But unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C. § 5110 (a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2). 

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by the Secretary.  See 38 U.S.C. § 5101 (a); 38 C.F.R. §§ 3.151 (a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).  VA is required to identify and act on informal claims for benefits.  38 U.S.C. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157 (b)(1); see also 38 C.F.R. § 3.155 (a).

In the present case, a claim for service connection for "cold injury both foot residual pain, creptis [sic], instability," was received by VA on October 15, 2002.  On December 10, 2002, VA received a statement from the Veteran that he sustained a "hand and feet cold injury in Korea 1974 and again in Germany 1978."

In an April 2005 rating decision, the Veteran was granted service connection for right and left foot cold injury residuals at 20 percent disabling, effective October 15, 2002.  The RO also granted service connection for right and left hand cold injury residuals at 20 percent disabling, effective June 17, 2003.  In a January 2007 rating decision, the Veteran was granted an earlier effective date of October 15, 2002 for his right and left hand cold injury residuals. 

In a June 2013 rating decision, the RO found clear and unmistakable error (CUE) in the April 2005 rating decision.  To correct the error, the RO reduced the right and left hand cold injury to 10 percent disabling and provided a separate rating of 20 percent for the right and left upper extremities peripheral neuropathy effective October 15, 2002.  Similarly, the RO assigned a separate evaluation for right and left lower extremity peripheral neuropathy of 10 percent, effective October 15, 2002.  

The Veteran seeks an earlier effective date for the grant of service connection for residuals of bilateral hand cold injury, and peripheral neuropathy of the bilateral upper and lower extremities.  The Board has made careful review of the record and finds that the October 15, 2002 date is the earliest effective date that may be granted.  This is the date on which the Veteran filed the very first claim for service connection for residuals of cold injury.  The record contains no documents relevant to the claimed cold injuries and their residuals prior to that date.  In particular, the Board notes the absence of any communications by the Veteran that could be construed as a claim for service connection.  As noted above, a claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  No such communication is available, prior to October 15, 2002.  

Therefore, for the reasons stated above, the Board finds that the currently assigned effective date of October 15, 2002, the date of the claim, for the grant of service connection grant of service connection for: right and left hand cold injury residuals; right and left upper extremity peripheral neuropathy associated with right and left hand cold injury residuals; and right and left lower extremity peripheral neuropathy with onychomycosis, is not warranted.


ORDER

The application to reopen the claim for entitlement to service connection for bilateral knee disability is granted.

Entitlement to a right knee disability is granted.

Entitlement to an effective date, prior to October 15, 2002, for the grant of service connection for right hand cold injury residuals is denied.

Entitlement to an effective date, prior to October 15, 2002, for the grant of service connection for left hand cold injury residuals is denied.

Entitlement to an effective date, prior to October 15, 2002, for the grant of service connection for right upper extremity peripheral neuropathy associated with right hand cold injury residuals is denied.

Entitlement to an effective date, prior to October 15, 2002, for the grant of service connection for left upper extremity peripheral neuropathy associated with right hand cold injury residuals is denied.

Entitlement to an effective date, prior to October 15, 2002, for the grant of service connection for right lower extremity peripheral neuropathy with onychomycosis is denied.

Entitlement to an effective date, prior to October 15, 2002, for the grant of service connection for left lower extremity peripheral neuropathy with onychomycosis is denied.


REMAND

Service Connection

Left Knee

By this decision, the Board has reopened the Veteran's claim for entitlement for a bilateral knee disability and granted entitlement for a right knee disability.  Remaining for further development is the claim for service connection for a left knee disability.  

The Veteran claims that while in service, his knees retained fluid, which had to be withdrawn with a needle.  The Veteran points to treatment in Korea and Germany.  However, his service treatment records do not reflect such treatment.  The Board will remand to obtain any missing service treatment records that have not been associated with the claim file.  In addition, the Board notes that the Veteran was only afforded a VA examination for his right knee in August 2010.  The Board will remand to afford the Veteran a new examination that addresses a potential nexus between the Veteran's claimed left knee disability and service.

Acquired Psychiatric Disability

The Board finds that a new examination is warranted to address the Veteran's expanded claim under Clemmons.  At the June 2014 VA examination, the Veteran was diagnosed with depressive disorder.  The examiner reported that the Veteran has an occasional bad dream related to his service in Korea and that he complained of depressed memories of friends and family members killed.  In addition, while the June 2014 VA examiner declined to diagnosis the Veteran with PTSD, VA treatment records indicate otherwise.  For example, a VA treatment record from December 2012 notes that a PTSD diagnosis is suggested and a record from January 2013 notes PTSD symptoms.  The Board will remand for clarification of the Veteran's diagnosis and to obtain a nexus opinion addressing a potential connection between the Veteran's service and his current psychiatric disability.

Diabetes Mellitus and Prostate Cancer

The Veteran seeks entitlement to service connection for diabetes mellitus and prostate cancer.  In February 2011, he submitted a claim stating that he was seeking presumptive entitlement due to exposure to Agent Orange.  He stated that he was stationed in Korea from February 1974 to March 1975 with the 1-31st Mechanized Infantry Bravo Company.  In May 2013, the Veteran's Service Center Manager issued a formal finding on researching the Veteran's presence in Vietnam, Thailand, and/or Korea for Agent Orange exposure.  It was concluded that it could not be confirmed that the Veteran was exposed to Agent Orange and any further attempts to prove this are considered futile.

However, presumptions notwithstanding, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  In other words, the Veteran may nevertheless establish service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  VA treatment records from October 2010 indicate diagnoses of diabetes and prostate cancer in 2005.  However, the Veteran has not been afforded a VA examination addressing a potential nexus between these disabilities and service.  The Board will remand to obtain the need medical nexus opinion.


Increased Ratings

The Veteran seeks increased ratings for his service-connected: right and left hand cold injury residuals; right and left upper extremity peripheral neuropathy associated with right hand cold injury residuals; right and left lower extremity peripheral neuropathy with onychomycosis; lagophthalmos, left eye (previously rated as postoperative ptosis residuals including keratosis 6034-6001); and recurring folliculitis in occipital area with chronically deforming keloid scar.

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In addition, a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Board notes that there has been no medical evidentiary development in this matter in almost four to five years.  The most recent VA treatment record is from November 2014.  The Veteran's eye disability and folliculitis with keloid scar were last evaluated by a VA examiner in May 2013 and his cold injury residuals, peripheral nerve conditions, and skin diseases in June 2014.  The Board notes as a May 2013 VA general medical examination failed to note the Veteran's prostate cancer and diabetes mellitus, indicating that examination is inadequate.  In addition, the Veteran stated in July 2014 correspondence that his left eye has become worse and that he cannot sleep on his keloid scar because it hurts and bleeds.  The May 2013 VA examination indicated no pain of the scars of the head, face, or neck.  The Veteran's contention that he cannot sleep on his scar due to pain suggests a worsening of his symptoms.  Because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's disabilities, the Board finds that new examinations are needed to fully and fairly evaluate the Veteran's claims for increased ratings.  See Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the appeal is REMANDED for the following action:

1.  After securing any necessary consent forms from the Veteran, obtain any outstanding treatment records, to include any VA and/or private treatment records, pertaining to the claim on appeal.  

In addition, any missing service treatment records should be obtained; in particular the Board points to the service treatment records from Korea and Germany that pertain to treatment of the Veteran's left knee disability.

Attempts to obtain these records should be documented in the claim file.  If identified records could not be obtained, this should be noted in the claim file.

2.  After the above development has been completed, schedule the Veteran for the following VA examinations.  For each examination, the examiner should be provided a complete copy of the claim file and should note review of the claim file in any subsequent report.

(a)  A VA examination to address the etiology of his left knee disability.  The examiner is asked to provide an opinion as to whether it is as likely as not that the Veteran's left knee disability is causally related to, or aggravated by, active service.  

(b)  A VA examination to address the etiology of his acquired psychiatric disability.  The examiner is asked (1) to identify all of the Veteran's diagnosed psychiatric disabilities, and (2) to provide an opinion regarding the etiology of the disability(ies), i.e. opine as to whether it is as likely as not that the Veteran's psychiatric disability(ies) is/are causally related to, or aggravated by, active service.  The examiner, in particular, is asked to address any diagnoses of PTSD in VA treatment records.

(c)  A VA examination to address the etiology of his diabetes mellitus.  The examiner is asked to provide an opinion as to whether it is as likely as not that the Veteran's diabetes mellitus is causally related to, or aggravated by, active service.  

(d)  A VA examination to address the etiology of his prostate cancer.  The examiner is asked to provide an opinion as to whether it is as likely as not that the Veteran's prostate cancer is causally related to, or aggravated by, active service.  

(e)  A VA examination to evaluate the current level of severity of the following service-connected disabilities: right and left hand cold injury residuals; right and left upper extremity peripheral neuropathy associated with right hand cold injury residuals; right and left lower extremity peripheral neuropathy with onychomycosis; lagophthalmos, left eye (previously rated as postoperative ptosis residuals including keratosis 6034-6001); and recurring folliculitis in occipital area with chronically deforming keloid scar.

A detailed rationale should be furnished for all opinions.

If upon completion of the above action the issue is denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans' Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


